Exhibit 99.1 Scorpio Tankers Inc. Announces Second Quarter and Six Months 2011 Financial Results Monaco—(Marketwire –August 16, 2011) -Scorpio Tankers Inc. (NYSE: STNG) (“Scorpio Tankers,” “STI” or the “Company”) – today reported its results for the three and six months ended June 30, 2011. The Company recorded a net loss of $2.7 million or $0.10 basic and diluted loss per share for the three months ended June 30, 2011 compared to net income of $0.4 million or $0.02 basic and diluted earnings per share for the three months ended June 30, 2010.The weighted average number of shares outstanding was 27,332,483 (basic and diluted) for the three months ended June 30, 2011, and 17,551,784 (basic) and 17,554,059 (diluted) for the three months ended June 30, 2010. The Company recorded a net loss of $4.2 million or $0.16 basic and diluted loss per share for the six months ended June 30, 2011 compared to net income of $1.6 million or $0.13 basic and diluted earnings per share for the six months ended June 30, 2010.The weighted average number of shares outstanding was 25,708,491 (basic and diluted) for the six months ended June 30, 2011, and 11,603,512 (basic) and 11,604,655 (diluted) for the six months ended June 30, 2010. Summary of Recent and Second Quarter Highlights: ●
